 SAV-ON DRUGS, INC.Say-On Drugs, Inc. and Susan Enderby and RetailClerks Union, Local 324, affiliated with UnitedFood and Commercial Workers InternationalUnion, AFL-CIO, Party to the ContractRetail Clerks Union, Local 324, affiliated withUnited Food and Commercial Workers Interna-tional Union, AFL-CIO and Susan Enderby.Cases 21-CA-19801 and 21-CB-757026 August 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJENKINS AND ZIMMERMANOn 26 April 1982 Administrative Law JudgeRichard D. Taplitz issued the attached Decision inthis proceeding. Thereafter, Respondent RetailClerks Union, Local 324, filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings,1findings,and conclusions2of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondents, Sav-OnDrugs, Inc., Anaheim, California, its officers,agents, successors, and assigns; and Retail ClerksUnion, Local 324, affiliated with United Food andCommercial Workers International Union, AFL-CIO, its officers, agents, and representatives, shalltake the action set forth in the said recommendedOrder.I The Respondent Union excepts to certain rulings of the Administra-tive Law Judge at the hearing with respect to the participation of Sav-On Drugs, Inc., as co-Respondent. Even assuming that the Administra-tive Law Judge's rulings in this regard were erroneous, we do not findon this record that the Respondent Union was prejudiced thereby.Because we adopt the Administrative Law Judge's finding that theRespondent Union did not enjoy the support of a majority of employeesin the appropriate bargaining unit, we need not consider the Union's ex-ceptions with regard to its good faith in demanding and accepting recog-nition. See Ladies' Garment Workers v. NLRB, 366 U.S. 731 (1961).267 NLRB No. 110DECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Administrative Law Judge:This case was tried at Los Angeles, California, on No-vember 2, 3, and 4 and December 8, 1981. The chargesin Cases 21-CA-19801 and 21-CB-7570 were filed onDecember 8, 1980, by Susan Enderby, an individual. Anamended charge was filed by the same Charging Party inCase 21-CA-19801 on January 20, 1981. An order con-solidating those cases and a complaint issued on January21, 1981. The complaint alleges that Sav-On Drugs, Inc.,herein called the Company, violated Section 8(aX1), (2),and (3) of the National Labor Relations Act, as amend-ed, and that Retail Clerks Union, Local 324, affiliatedwith United Food and Commercial Workers Internation-al Union, AFL-CIO, herein called the Union, violatedSection 8(b)(1)(A) and (2) of the Act. Both the Companyand the Union filed answers to the complaint. However,by letter to the Regional Director for Region 21 datedOctober 21, 1981, the Company requested that it be per-mitted to withdraw its answer. That request was re-newed before me at the opening of the trial, at whichtime the request was granted and the Company's answerwas withdrawn. Pursuant to Section 102.20 of theBoard's Rules and Regulations the Company is deemedto have admitted as true all of the allegations of the com-plaint.'IssueThe primary issue is whether the Company and theUnion violated the Act by entering into a collective-bar-gaining agreement covering employees at a newlyopened store when that new store could not be properlyconsidered as an accretion to an existing multistore bar-gaining unit and when the Union did not represent anuncoerced majority of the employees of the new store.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefsthat have been carefully considered were filed on behalfof the General Counsel, the Company, and the Union.Upon the entire record2of the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYThe Company, a California corporation with a princi-pal place of business in Anaheim, California, is engagedin the operation of a chain of retail drugstores in Califor-nia. During the calendar year ending December 31, 1980,the Company derived gross revenues in excess of$500,000. It annually purchases and receives goodsvalued in excess of $50,000 which originate directly out-side of California. The Company is an employer engagedSee Dempubco Publishing Co, 244 NLRB 325 (1979).The unopposed motion of counsel for the General Counsel to correctthe transcript to the record is hereby granted.639 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin commerce within the meaning of Section 2(6) and (7)of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESA. The Sequence of EventsThe Company is a party to a collective-bargainingagreement with the Union that is effective from July 1,1979, through June 30, 1983. The recognition clause ofthat contract sets forth a bargaining unit which consistsof employees "who perform work within [the Compa-ny's] drugstores presently operated and hereinafter estab-lished, owned or operated by [the Company] within thepresent territorial jurisdiction of the Local Union." Theterritorial jurisdiction of the Union covers OrangeCounty, the city of Long Beach, and parts of Los Ange-les County. The contract contains a union-security clausewhich states:A. UNION SHOP. All employees shall, as a con-dition of employment, become members of theUnion not later than the thirty-first (31st) day oftheir employment or the thirty-first (31st) day fol-lowing the date of signature or the effective date ofthis Agreement, whichever is later, and shall remainmembers in good standing as a condition of contin-ued employment.Though the bargaining unit set forth in the contractcovers employees in both present and future drugstoresoperated by the Company in the territorial jurisdiction ofthe Union, the practice of the parties has not conformedto the agreement. The Company operates either 38 or 39stores in the Union's territorial jurisdiction. The Compa-ny contends that 31 of the stores with about 625 employ-ees are unionized and that 8 stores with about 150 em-ployees are not. The Union contends that 33 stores areunionized and 5 are not. In either event it is agreed thatsome of the Company's drugstores in the Union's territo-rial jurisdiction are not considered by the parties to bepart of the multistore bargaining unit set forth in thecontract.The dispute in this case centers on the Company'sstore 321 in Orange Hill, California, which is within theUnion's territorial jurisdiction.3James B. Dobson is man-ager of that store. He became manager on October 13,1980, when he began preparing the store for the openingthat took place on November 7, 1980. Though store 321is part of the Company's chain of drugstores, Dobson hasa good deal of local autonomy as manager of that store.He is responsible for the entire day-to-day operation ofthe store. He hires all employees, schedules their work,and is in charge of payroll. He is responsible for trainingnew employees and for the discipline of all employees.Dobson's immediate supervisor is Maury Freidson, thes The Company operates three other stores within a 12-mile radius ofstore 321. They are store 115, about 3 miles away; store 131, about 5miles away; and store 261 in Tustin at an undisclosed distance.Company's district manager, who works out of Anaheim,California. Dobson has consulted with Freidson withregard to firing employees when Dobson thought theremight be some question and in those cases Freidsonmade the ultimate decision. However, in general, Dobsonis responsible for the discharge of employees. With thehelp of his assistant managers, Dobson is in charge of theordering of merchandise. He takes care of advertisingthough on some occasions he does so in conjunctionwith other store managers. In general he is responsiblefor all aspects of store 321 relating to employees, cus-tomers, and business.4On October 13, 1980, Dobson put a sign on the side-walk in front of store 321 saying that employment appli-cations were being accepted. Two employees applied forwork that day and both were hired. Dobson put an ad innewspapers and continued the hiring procedure. By thetime the store opened on November 7, 1980, Dobson hadhired 30 to 35 employees. More were hired after thestore opened.5Shortly after Dobson began hiring em-ployees he called his district manager, Maury Freidson.He told Freidson that some of the applicants had askedwhether the store was union or nonunion and he askedFreidson what he should tell the employees. Freidsonsaid that all he could say was that the Company wasunder contract with the Union. Dobson also spoke to an-other company official before the opening of the store.That official was Clifford Marker who is in charge of theCompany's industrial relations. Dobson asked Marker ifstore 321 would be a union or nonunion store. Markertold Dobson to read article I of the union agreement.Article I of that agreement sets forth the bargaining unitand it covers drugstores presently operated and "herein-after established, owned or operated by the Employerwithin the present territorial jurisdiction of the LocalUnion." Marker also told Dobson that they were a unionstore and that they were to cooperate with the Union.Dobson told Marker that some employees had asked ifthey had a choice in the matter and that Marker repliedby saying that they could not get involved in that, thatthey had to treat it as if it were a union store, and thatDobson was not to interfere in anything.All parties to this proceeding appear to be in agree-ment that the employees of store 321 constitute a sepa-rate appropriate bargaining unit. Paragraph 7 of the com-plaint alleges:7. The following employees of Respondent Em-ployer constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act:All employees of Respondent Employer at itsStore Number 321, located at 4550 East Chap-man Boulevard, Orange, California; excluding all4 Both Dobson and his supervisor, District Manager Freidson, are su-pervisors within the meaning of Sec. 2(11) of the Act.5 Dobson used some temporary employees who were assigned fromother stores for the opening of store 321. About 15 or 20 such employeeswere used to help prepare the store for the opening. About 12 temporarycashiers were used for the grand opening. Most of the temporary em-ployees left after 2 days, but a few remained for a week or two.640 SAV-ON DRUGS, INC.office clerical employees, professional employees,guards, displaypersons, demonstrators, inventoryemployees, and supervisors as defined in the Act.The Union in its answer and the Company by the with-drawal of its answer admit the allegations of that sectionof the complaint.Of the 30 to 35 applicants that Dobson interviewedand hired prior to the opening of the store, 7 or 8 ofthem asked about the Union. He responded to each ofthose employees by telling them that the Company wasunder contract with the Union.At or about 8 a.m. on November 6, 1980, the daybefore store 321 opened, the Company held a meetingwith the 30 to 35 employees who had already beenhired. The meeting took place in the receiving depart-ment in the back room of the store and it was attendedby Company officials Dobson, Freidson, Vice PresidentC. Lyle Call, President Robert L. Call, and RobertSasine from the training department. It was an orienta-tion meeting with regard to the Company's policies andprocedures but in the course of that meeting the Unionwas mentioned. Both Dobson and Freidson addressedthe employees concerning the Union. Dobson told theemployees that the Company was under contract withthe Union and that union representatives would be in thestore to take their applications. One of the employeesasked if the employees had to join the Union andDobson replied by saying that the Company was undercontract with the Union.6Freidson did not testify and anumber of employees as well as Dobson gave somewhatvaried versions of what he said. Dobson testified thatFreidson told employees that union representativeswould be in the store to take applications, that employ-ees would be asked to sign cards, and that employeesshould read before signing. Russell MacDonald testifiedthat, in response to an employee's question, Freidson saidthat the store had been predesignated as a union storeand that there already was a contract with the Union;that, when another employee asked if the employees hada choice, Freidson said "no"; and that, when an employ-ee asked if they could petition against the Union, Freid-son replied by saying that they could but that it wouldnot work. Stacy Toth testified that Freidson said that thestore had a contract with the Union and people wouldcome in to have the employees sign; and that, when anemployee asked if they had to sign, Freidson said that hecould not say anything about it. Brenda Basinger testifiedthat Freidson said that the store had been designated as aunion store; that an employee asked if the employees hadto join and Freidson replied by saying that it had beendesignated as a union store; and that Susan Enderbyasked if they would be terminated if they did not signand Freidson responded by saying that it had been desig-nated a union store and he could not say anything else.Susan Enderby testified that Freidson said that the Unionwould be sending some people in to sign employees up,that Enderby asked why they had to join, and thatFreidson responded by speaking about a closed shop andsaying that the Company was bound by a contract. Mar-6 This finding is based on the credited testimony of Dobson.garet Meils testified that an employee asked if it were aunion store and that one of the management officials saidthat the Company honored the union contract. DonaldCunningham testified that an employee asked whetherthe employees had to join the Union and Freidson an-swered by saying that the Company was under contractwith the Union. Narcisa Ardona testified that Dobsonsaid the Company had a contract with the Union andthat Freidson said that union representatives would talkto them. While the testimony of the various employeesdiffered with regard to detail, the credible thread thatgoes through the bulk of the testimony is that Freidsontold the employees that the Company had a contractwith the Union, that he told them that union representa-tives would be there to sign them up, and that in re-sponse to employee questions concerning whether theyhad to join the Union Freidson replied by repeating thatthe Company had a contract with the Union. I believethat some of the employees read more into Freidson'sstatement than he actually said. However that misreadingwas fully understandable. Both Dobson and Freidsonspoke about the Company having a contract with theUnion. In an abstract sense those remarks were truthfulbecause the Company did have a contract with theUnion covering other stores. However in the context inwhich the remarks were made the employees were fullyjustified in assuming that the remarks were geared tostore 321. Both Dobson and Freidson will be presumedto have intended the reasonably anticipated results oftheir conduct. They both led the employees to believethat store 321 had a contract with the Union. Whenasked whether the employees had to join, they respond-ed by repeating that the Company had a contract withthe Union. In fact the contract that they were referringto on its face covered store 321 and had a union-securityclause that required the discharge of nonmembers after acertain grace period. Dobson and Freidson may wellhave believed that their ambiguous language could beused as a protective device. However they clearly con-veyed to the employees the message that the Companywas bound by a contract and the employees were subjectto that contract and had to join the Union,About 4 p.m. that day employee Susan Enderby had aprivate conversation with Freidson in the store. Sheasked him why she had to join the Union, why the storehad been designated a union store, and why no one hadasked whether or not they wanted to join. She also askedabout store benefits. Freidson told Enderby that he couldnot answer any questions and that she was putting him ina very difficult position.?Later that day Enderby had a private conversationwith Dobson in the store. She asked Dobson what wouldhappen to her if she refused to join the Union. Dobsonreplied that after a certain amount of time, if she did notjoin the Union, the store would receive notice from theUnion that she would have to be terminated and thestore would have to terminate her. She asked what7 These findings are based on the uncontradicted testimony of Ender-by.641 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould happen if she joined but did not pay dues and hereplied the same thing would happen.8Store 321 opened on November 7, 1980. Store Manag-er Dobson followed the terms and conditions of the col-lective-bargaining contract from that day on. On No-vember 20, 1980, the trust funds that were specified inthe contract were notified that the Company signed adrug labor agreement which provided for the contribu-tions to the drug trust funds. On that form, which theUnion furnished to the trust funds, the phrase "Opened11/7/80" was written over the words "effective Date ofContract." The Union takes the position that the Compa-ny is responsible for trust fund payments from the datethe first employee was hired at the store, which wouldbe October 13, 1980, rather than the date the storeopened on November 7, 1980. It is the Union's positionthat the contract became effective retroactively to thatdate when the Union obtained majority standing on No-vember 14, 1980.Shortly after the store opened a notice with theUnion's emblem on it was posted in the store saying thaton a particular date the Union would be at the store sothat the employees might make application.9On November 13, 1980, the Union's business represent-ative, Gary Crawford,'°went to store 321 to solicit au-thorization cards. He was accompanied by union em-ployees Joann Hanson and Morton Baum as well as bySara Higuchi, an employee of the drug trust fund. Craw-ford asked Store Manager Dobson for a place in thestore where he could sign employees for the Union.Dobson told him that he could use the employee loungebut that he should not interfere with business when em-ployees were taking care of customers. On that day 14employees signed authorization cards. 1One of thoseemployees, Narcisa Ardona, had a dispute with theUnion over her card. She signed an application card andan authorization and shortly thereafter had secondthoughts about it. On the same day she asked Crawfordfor the application back and Crawford told her to comeback that afternoon. She was busy and did not comeback that afternoon but did talk with Dobson. She toldhim that she had been pressured into giving the unioncard and that the Union would not give it back to her.The following day she again spoke to Crawford andasked for the card back. He said that she could go to themain office and pick it up. She never did pick up thecard. '2s This finding is based on the credited testimony of Enderby. Dobsondid not refer to this conversation in his testimony but he did aver that hehad conversations with three or four employees, that an employee askedif she (or he) would lose her job if she did not sign; and that he repliedthat under the union contract, if she did not join within 30 days, afternotification from the Union he would have to terminate her.a Both the Company and the Union deny placing the notice there.I' Crawford is an admitted agent of the Union.I" They were Keith Williams, Jose Garcia, Narcisa Ardona, MargaretMiels, Blanca Herrara, Mary Grajeda, Cindy Valdez, Brenda Basinger,Teresa Fernandez, Nancy Tutor, Colleen Clancy, Robert Cone, VirginiaWatson, and Irene Westergard.1' The finding is based on the credited testimony of Ardona andDobson. Crawford acknowledged in his testimony that he told one em-ployee that if she wanted her application back she could come to theunion office and pick it up.Josephine Henley testified that Crawford told her thatshe had to sign the card and when she refused to do sohe said that eventually she would have to sign. Crawfordacknowledged that he spoke to Henley on November 14but he denied telling her she had to sign. Henley maywell have had the impression from the previous incidentsthat she had to sign but I credit Crawford that he didnot specifically say that she had to. That evening Henleyasked Dobson whether she had to sign and Dobson re-plied that all he could tell her was that the Companywas under contract with the Union. 13As part of its organizational drive the union represent-atives told a number of employees that they would nothave to pay initiation fees if they signed before a particu-lar date. On November 25, 1980, Crawford posted anotice on the Company bulletin board which stated:Attention employees-if you have not made applica-tion with Retail Clerks Union, please do so by De-cember 8, 1980, to receive free initiation. Thankyou.Gary CrawfordUnion Secretary-Treasurer Bob Gable credibly testifiedthat union policy is to waive initiation fees for 30 daysfrom the opening of a new store. That policy applies toall employees in the bargaining unit whether they joinedbefore or after a majority was achieved.On November 14 Crawford went back to the store andobtained three additional authorization cards.'4At that time Crawford also had an application formembership that contained an authorization that hadbeen signed by Donald Cunningham on August 28, 1978,when he was working at store 115. In addition Crawfordhad a similar application from Mary Rawson which wassigned on October 28, 1980, when she transferred fromanother store to store 321.'5 Crawford testified that fromhis observation of the Company's work schedule he con-cluded that there were 34 employees in the bargainingunit at that time and that he had authorizations from 19,which constituted a majority. He averred that shortlyafter he came to that conclusion he spoke to Susan En-derby about joining the Union. Enderby credibly testi-fied that Crawford told her that it was a union store andshe had to join, that if she did not join she would be ter-minated, and that it was to her advantage to join beforeDecember 7 so that she would not have to pay initiationfees. 15On November 13, 1980, Crawford filled out andsigned a union form which stated that on November 14Is This finding is based on the credited testimony of Dobson. Henleytestified that Dobson simply said "Oh, okay," when she told them shewas not going to sign. I believe that Dobson's recollection in this regardwas better than Henley's.14 They were from Carolyn Ledbetter, Russell MacDonald, and RosaQuevedo.i5 Rawson went on sick leave on November 6, 1980, the day beforethe store opened, and never returned to store 321. She was, however,listed on the payroll that ended November 16, 1980.t6 Crawford acknowledged in his testimony that he told her that hehad a majority of cards in his pocket and that when a majority of em-ployees wanted a union, everyone had to be union.642 SAV-ON DRUGS, INC.he obtained 17 cards and 2 applications at store 321; thatthere were 34 bargaining unit employees; and that he hadverified the above with the work schedule for the pay-roll period ending November 16, 1980. He gave thatform to the Union's secretary-treasurer, Bob Gable. Onthe same day, November 14, Gable called the Company'svice president and director of labor relations, CliffordMarker, and told him that the Union had majority statusat store 321. Marker replied that he did not doubt themajority and that if the Union would send him a letter tothat effect the contract would be put into effect. Byletter to Marker dated November 14, Gable stated thatthe Union represented a majority of the employees atstore 321 and had authorization cards from 19 of 35 bar-gaining unit employees. The Union did not make anyclaim to the Company prior to the opening of the storeor prior to obtaining its claimed majority that the con-tract covered the new store because of an accretion.The Company's payroll records for the week endingNovember 16, 1980, list the names of 43 employees atstore 321. Three of those employees17are pharmacistsand it was stipulated that they are not part of the bar-gaining unit. Two employees"8are listed as employees ofhome stores other than store 321 and were temporaryemployees. They may not be counted as part of the bar-gaining unit. That leaves 38 employees. However, ofthose 38, 2 employees'twere terminated before Novem-ber 14, 1980, when the Union claimed majority status.They cannot be counted as part of the bargaining unit, sothe total employee complement was 36.20 Even assumingthat the application of Cunningham was not stale andthat Rawson was an employee of store 321 on November14, the card of Ardona cannot be counted toward themajority. On November 13 she had clearly indicated toCrawford that she wanted the card back. Whether or notthe Union violated the Act by refusing to return the cardat that time, her manifestation that she did not want toauthorize the Union to represent her was known to theUnion on November 13 and she could not be counted asa union adherent on November 14. That would leave 18authorizations and the Union did not represent a majori-ty of the 36.About the last week in November 1980 Crawford hada conversation with Enderby in the store. He told herthat the deadline for joining was December 8 rather thanDecember 7 and there were several people in the storewho would not join. He asked her whether she wastrying to instigate something and told her that she couldget a lot of people in trouble, and that she could cause'7 Wilmer LaCrosse, Bill Kurduris, and Daniel Mitchel.ts Art Inuma and Christine Sumner. Daniel Mitchel was also listed asa temporary employee, but he was excluded as a pharmacist.19 Lynda Sue Hill and Annette rFker. The Company's report to thedrug trust funds for the month ending November 23, 1980, shows thatLynda Sue Hill was terminated on November 9, 1980, and that AnnetteKiker was terminated on November 10, 1980.'0 The Union contends in its brief that employees Alvarado andGraham were not part of the work force on November 14, 1980. Howsev-er, they are both listed as employees on the Company's payroll recordsfor the week ending November 16. In addition they are listed as employ-ees on the report to the drug fund for the month ending November 23,1980. The drug fund list shows terminations during that month and nei-ther of those employees were listed as terminated. I find that they wereboth in the bargaining unit on November 14.people to lose their jobs or to pay the initiation fee. Shereplied by saying that she did not understand why shedid not have a choice. He said that it was a legal con-tract and she did not have a choice.2'On December 1, 1980, Crawford spoke to Enderbyand Russell MacDonald at the store. One of those em-ployees asked Crawford why it was going to be a unionstore. Crawford, who had a contract with him, showedthem the accretion language in the contract. Crawfordcredibly testified concerning his response as follows:"First I said, 'The accretion language in the contract,when a new store opened that the store would be undera Union contract' ....They wanted to know why itwas like that. And it was just in the contract. After wepicked up a majority of the employees, then it more orless sealed the fact that it was a Union store."Sometime thereafter employees circulated two peti-tions stating that employees did not want union represen-tation. Though some of the employees signed the peti-tions nothing became of them.B. Analysis and Conclusions1. IntroductionAn employer interferes with employee rights in viola-tion of Section 8(a)(l) of the Act, assists a labor organi-zation in violation of Section 8(a)(2) of the Act, and dis-criminates against employees in violation of Section8(a)(3) of the Act when it recognizes and enters into acollective-bargaining agreement containing a union-secu-rity clause with a labor organization that does not repre-sent an uncoerced majority of the employees in an ap-propriate bargaining unit. In a similar vein a labor orga-nization coerces employees in violation of Section8(b)(1)(A) of the Act and causes or attempts to cause dis-crimination in violation of Section 8(b)(2) of the Actwhen it enters into such a relationship. Ladies GarmentWorkers v. NLRB, 366 U.S. 731 (1961). Where an em-ployer and a labor organization have a valid collective-bargaining agreement covering established retail stores,that agreement can be lawfully extended to a newlyopened store even where a majority of the employees inthe newly opened store have not authorized the labor or-ganization to represent them if the new store can beproperly considered as an accretion to the bargainingunit set forth in the existing contract. In such circum-stances the labor organization's majority status in theoverall unit is sufficient and there is no separate bargain-ing unit for the new store. Where the new store is not anaccretion to the existing bargaining unit it must be treat-ed separately and the recognition and contract in thatseparate unit is lawful only if the labor organization hassecured uncoerced bargaining authorizations from a ma-jority of the employees in the separate unit.In the instant case the Union has taken what it de-scribes as a "belt and suspenders" position. The "belt" isa theory that store 321 was a lawful accretion to the bar-gaining unit in its existing multistore contract with theCompany. The "suspenders" position is that the Union21 These findings are based on the credited testimony of Enderby.643 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid represent an uncoerced majority of the employees ina separate bargaining unit consisting of the employees ofstore 321 as of November 14, 1980, when the contractwas "entered into," and that contract was then made ret-roactive to the date the first employee was hired.2. The accretion issueThe Union's argument that store 321 was an accretionto the existing bargaining unit, which covered drugstorespresently operated and "hereinafter established," is sub-stantially undercut by its own admission in its answerthat the employees of store 321 constituted a unit appro-priate for bargaining. The Board has held that the princi-ples of accretion do not resolve the issue in a case wherethe stores in question "have a sufficient separate exist-ence to constitute separate appropriate units." HoustonDivision of Kroger Co., 219 NLRB 388 (1975). In an ab-stract sense different bargaining units can each be appro-priate for bargaining. However, where the interrelationof operations, interchange of employees, bargaining his-tory, and other criteria for determining accretion aresuch as to warrant a finding that an accretion exists, thenin that particular factual situation a separate bargainingunit status for the new store is not appropriate. Here theCompany and the Union have admitted that the employ-ees of the new store constitute an appropriate unit.Moreover the controlling Board law establishes thatstore 321 was not an accretion to the overall unit. In Sav-On Drugs, 138 NLRB 1032 (1962), the Board modified itspolicy, which prior to that time had been to emphasizethe administrative grouping of merchandising outlets indetermining whether separate bargaining units were ap-propriate, and held that the same unit policies that applyto multiplant enterprises would also apply to retail chainoperations. The Board set forth its underlying philoso-phy in Melbet Jewelry Co., 180 NLRB 107, 109 (1969),22holding:The Board, here, must examine fundamentals andput the Section 7 rights guaranteed the employeesand the appropriate unit concept of Section 9(b)into proper perspective. Excessive preoccupationwith "appropriate unit" in the circumstances of thiscase leads to the abrogation of those rights. Section7 of the Act is not subordinate to Section 9(b). Asthe Board indicated in Haag Drug,3quite the oppo-site is true. Section 9(b) directs the Board to selectunits to "assure to employees the fullest freedom inexercising the rights guaranteed by this Act .. ."-which rights, of course, are those set out in Section7. If the Board were to permit the extension of thecontracts covering other stores to the employees ofthis store (thereby very effectively disenfranchisingthem) on the ground that this store (although an ap-propriate unit in itself) may be part of that unit also,it would, in our opinion, do serious violence to themandate that employees' rights are to be protected"2 See also Safeway Stores, 256 NLRB 918 (1981); Plumbing Distribu-tors, 248 NLRB 413, 414 (1980).and that appropriate unit findings under Section9(b) must be designed to preserve those rights.Haag Drug Company. Incorporated, 169 NLRB No. 111, andthe cases cited therein and in fn 2 above.In that case the Board described the factual situation andgave its conclusion as follows:It is evident from the facts noted above, to whichthe parties stipulated, that this case involves a typi-cal retail chain-store operation. Thus, the factors ofcentralized managerial control are quite evident,and from these factors the Respondents argue thatthe appropriate unit in this case is comprised of allstores within the metropolitan trading area, and thatthe Orchard Park store is an accretion to the exist-ing unit. We disagree. We find that the other factorsinvolved in this case show that the Orchard Parkstore is a separate appropriate unit, and is not an ac-cretion to the existing unit. Thus, the Orchard ParkStore was staffed by new employees recruitedthrough the New York State Employment Service,there has been almost no interchange of nonsupervi-sory employees between stores; and the store man-ager is in charge of the day-to-day operations of hisstore and possesses the power to hire and train newemployees, to layoff and recall employees, and toact as the first step in the grievance procedure.There is, therefore, that degree of autonomy in theday-to-day operations of this single store which theBoard has held in other cases under the same cir-cumstances to warrant the finding that a single storeunit is appropriate and there is no accretion.The instant case even more clearly calls for the conclu-sion that the new store was not an accretion to the oldbargaining unit. Here, Dobson, the manager of store 321,does all the hiring of employees, schedules their workand is in charge of payroll. He is responsible for thetraining of new employees and for the discipline of allemployees. Though he sometimes confers with the dis-trict manager about the discharge of employees in ques-tionable cases, he is generally responsible for the termi-nation of employees. He and his assistant managers ordermerchandise and he has a substantial say in the store's toemployees, customers and business. In addition the histo-ry of bargaining indicates that the multi-store bargainingunit set forth in the contract, which covers present andfuture drugstores in the Union's territorial jurisdiction,has not been applied to all the Company's drugstores inthat territorial jurisdiction. A number of such stores arenon-union. The Union has made no demand on the Com-pany that recognition be granted with regard to store321 on the basis of an accretion theory. Under all thesecircumstances I find that store 321 must be treated as aseparate bargaining unit and not as an accretion to thebargaining unit set forth in the July 1,. 1979, throughJune 30, 1983 contract between the Company and theUnion. See B. Siegel Co. v. NLRB, 109 LRRM 2843 (6thCir. 1982), enfg. 250 NLRB 776 (1980).644 SAV-ON DRUGS, INC.3. The question of majority statusBetween October 13 and November 6, 1980, Dobson,the store manager of store 321, told 7 or 8 of the 30 to35 applicants whom he hired that the Company wasunder contract with the Union. At a meeting with all theemployees on November 6, 1980, Dobson and DistrictManager Freidson conveyed to the employees the mes-sage that the Company was bound by a contract withthe Union, that the employees were subject to that con-tract, and that the employees had to join the Union. Onthe same day Dobson told employee Enderby that hewould have to join the Union. On the same day Dobsontold employee Enderby that he would have to terminateher if she did not join the Union. The store opened onNovember 7, 1980. On November 13 and 14, 1980, theCompany gave the Union a location in the store to signup employees. The Union then obtained authorizationcards from all but two23of the employees it relied onfor its claim of majority support. One of the positionstaken by the Union was that store 321 was an accretionto the existing multistore bargaining unit covered by the1979-83 contract. That contract contained a union-securi-ty clause. The Union claims that it is not responsible forthe Company's actions if the Company interfered withthe rights of the employees. However it was the Union'scontract with the Company that the Company describedto the employees. The bargaining unit in that contractcovered employees in drugstores "presently operated andhereinafter established" within the territorial jurisdictionof the Union, and therefore, on its face the contract wasapplicable to store 321. The Union is in an untenable po-sition where it argues that there was a binding contractcontaining a union-security clause covering the employ-ees of store 321 through an accretion theory but that theCompany should not have assisted the Union by tellingthe employees about that contract. The employees whoauthorized the Union to represent them on and after No-vember 13, 1980, did so at a time when that contract,which appeared on its face to cover them and whichcontained a union-security clause, was in effect. Theygave their authorizations after the Company informedthem that the Company was under contract with theUnion and after the Company gave them reason to be-lieve that the contract covered them and that theywould have to join the Union. Under these circum-stances it may be fairly assumed that the authorizationswere not the result of the free choice of the employeesbut were the fruits of unlawful coercion. I find that theUnion did not represent an uncoerced majority24of theemployees.22It follows and I find that the Company ex-tended recognition and entered into a collective-bargain-ing contract containing a union-security clause with theUnion when the Union did not represent an uncoercedmajority of the employees in an appropriate bargainingas Those two were Cunningham and Rawson, both of whom weretransferees from other stores, who authorized the Union to representthem before the Union began its organizing drive at store 321 on Novem-ber 13, 1980.24 In addition, as found above, the Union did not even represent a nu-merical majority of the employees.s' See Sav-On Drugs, 227 NLRB 1638 (1977); Sheraton-Kauai Corp.,177 NLRB 25 (1969), enfd. 429 F.2d 1352 (9th Cir. 1970).unit in store 321 and that the Company thereby violatedSection 8(a)(1), (2), and (3) and the Union violated Sec-tion 8(b)(1)(A) and (2) of the Act.4. The additional allegations that the Companyviolated the ActParagraph 13(a) of the complaint alleges that the Com-pany violated Section 8(a)(1) and (2) of the Act in Octo-ber and November 1980 by Dobson's remarks to appli-cants for employment that store 321 was a "union" store.As found above in October and November 1980 Dobsontold applicants whom he hired that the Company wasunder contract with the Union. The applicants were ap-plying for work at store 321 and the only way theycould have interpreted that remark was in terms of theCompany having a contract with the Union at that store.As there was no contract covering that store, Dobsor'sremarks interfered with the employees' right guaranteedin Section 7 of the Act and assisted the Union in viola-tion of Section 8(a)(1) and (2) of the Act.Paragraph 13(b) of the complaint alleges that on No-vember 6, 1980, the Company through Dobson violatedSection 8(a)(1) and (2) of the Act by telling employeesthat store 321 had been designated a "union" store andthat union representatives would be at the store to "signthem up." As found above, Dobson told the employeesthat the Company was under contract with the Unionand that the union representatives would be there to signthem up. Though I did not find that Dobson told theemployees that the store had been designated a unionstore, I find little distinction between that and the remarkthat the Company was under contract with the Union.By repeating to the assembled employees on November6, 1980, what he had previously told to some of the ap-plicants with regard to the Company being under con-tract with the Union, Dobson again violated Section8(a)(1) and (2) of the Act. There is little to be added by aseparate finding that Dobson violated the Act by tellingemployees that the Union would be there to sign themup and I therefore will not make that finding.Paragraph 13(c) of the complaint alleges that the Com-pany violated Section 8(a)X) and (2) of the Act at themeeting on November 6, 1980, through Freidson's re-marks to employees that were the same as those allegedto have been made by Dobson in paragraph 13(b) of thecomplaint. In view of the findings with regard to para-graph 13(b) of the complaint a separate finding of a vio-lation by the Company through Freidson would be re-dundant.Paragraph 13(d) of the complaint alleges that on No-vember 13 and 14, 1980, the Company violated Section8(a)(l) and (2) of the Act by granting the Union accessto the employees at the store during working hours inorder to establish contact with the employees. Such con-duct in itself is not a violation of the Act. Say-On Drugs,227 NLRB 1638, 1647 (1977). While such conduct couldarguably be considered a separate violation where it is645 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpart of other misconduct, a full remedy for that othermisconduct is all that is needed in the instant case.26Paragraph 13(e) of the complaint alleges that, on orabout November 13, the Company through Dobson vio-lated Section 8(a)(l) and (2) of the Act by telling em-ployees that the Company would discharge them if theydid not sign up with the Union. Though I have notfound that Dobson made such a remark on November 13I have found that he did tell Enderby on November 6,1980, that he would have to discharge her if she did notjoin the Union. November 6 is close enough to Novem-ber 13, 1980, to be covered by the "on or about" lan-guage in the complaint. As there was no lawful contractor union-security clause in effect on November 6, 1980, 1find that the Company through Dobson on November 6,1980, violated Section 8(a)(1) and (2) of the Act bythreatening Enderby with discharge if she did not jointhe Union.5. The additional allegations that the Union violatedthe ActParagraph 14(a) of the complaint alleges that theUnion violated Section 8(b)(l)(A) of the Act on or aboutNovember 13 and 14, 1980, by telling employees at store321 that they had better sign up with the Union by De-cember 7, 1980, or else they would be subjected to initi-ation fees of over $100. In itself there was nothing un-lawful about the Union's policy with regard to waivinginitiation fees. Endless Mold, Inc., 210 NLRB 159 (1974);B.F. Goodrich Tire Co., 209 NLRB 1175 (1974). Nothingis to be gained by a separate finding that the Union vio-lated the Act by such conduct. To the extent that it wasinterrelated with unlawful conduct the remedy will besufficient in that it will proscribe the unlawful conduct.Paragraph 14(b) of the complaint alleges that theUnion violated Section 8(b)(1)(A) of the Act on or aboutNovember 13, 1980, by refusing to return an employee'sunion application and authorization upon the employee'sdemand for its return. As found above Narcisa Ardonasigned an application card and authorization on Novem-ber 13, 1980, and shortly thereafter asked the Union toreturn it. Crawford told her to come back that afternoonbut she was unable to do so. The fbllowing day sheagain asked Crawford for the card and he told her thatshe could go to the main office and pick it up. I do notbelieve that that incident was of sufficient gravity towarrant a finding that the Union violated the Act.Paragraph 14(c) of the complaint alleges that on orabout November 14, 1980, the Union violated Section8(b)(l)(A) of the Act by telling employees at store 321that it had been designated a "union" store. As foundabove on or about November 14, 1980, Crawford toldEnderby that it was a union store, that she had to join,and that if she did not join she would be terminated.27I"6 It is noted that in Sav-On Drugs, 227 NLRB 1638 (1977), a findingwas made that the employer's conduct in permitting its premises to beused by a labor organization during working hours was part of a largerpicture of coercion but the Board did not find a separate violation in thatregard.'7 Though Crawford may have believed at that time that a majority ofthe employees had authorized the Union to represent them, as foundabove, the Union did not have an uncoerced majority.find that Crawford's remark to Enderby violated Section8(b)(1)(A) of the Act.Paragraph 14(d) of the complaint alleges that on orabout November 17, 1980, the Union violated Section8(b)(1)(XA) of the Act by posting a notice instructing em-ployees to sign up with the Union by December 8, 1980,in order to qualify for free initiation fees. For the reasonsset forth in discussion of paragraph 14(a) of the com-plaint, I am unprepared to find a separate violation inthat regard.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Company and the Union, as setforth in section III, above, occurring in connection withthe business operation of the Company set forth in sec-tion I, above, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Company has engaged in unfairlabor practices within the meaning of Section 8(a)(1), (2),and (3) of the Act, and that the Union has engaged inunfair labor practices within the meaning of Section8(b)(1)(A) and (2) of the Act, I recommend that they beordered to cease and desist therefrom, and take certainaffirmative action designed to effectuate the policies ofthe Act.It is recommended that the Company be ordered towithdraw and withhold recognition from the Union asthe exclusive bargaining representative of the employeesemployed at its store 321, and to cease and desist fromgiving any force or effect to any collective-bargainingagreement covering those employees, or to any exten-sion, renewal, or modification thereof, unless and untilthe Union is certified by the Board as the collective-bar-gaining representative of the employees at that store.Nothing herein shall be construed, however, to requirethe Company to vary any wage or other substantive fea-tures of its relationship with the employees which havebeen established in the performance of the contract. It isfurther recommended that the Union be ordered to ceaseand desist from acting as the collective-bargaining repre-sentative of the employees in store 321, and to cease anddesist from giving any force or effect to any collective-bargaining agreement covering those employees, or toany extension, renewal, or modification thereof, unlessand until the Union is certified by the Board as the col-lective-bargaining representative of the employees in thatstore. It is further recommended that the Company andthe Union be ordered, jointly and severally, to reimburseall present and former employees employed at store 321,who joined the Union on or after November 13, 1980,for all initiation fees, dues, and other moneys which mayhave been exacted from them together with interestthereon as set forth in Florida Steel Corp., 231 NLRB 651(1977).646 SAV-ON DRUGS, INC.CONCLUSIONS OF LAW1. The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By recognizing the Union as the exclusive bargain-ing representative for the employees employed at store321 at a time when that store was not an accretion to amultistore bargaining unit and when the Union did notrepresent an uncoerced majority of those employees, theCompany violated Section 8(a)(2) and (1) of the Act.4. By entering into a collective-bargaining agreementwith the Union covering the employees of store 321which contained a union-security clause, at a time whenthat store was not an accretion to a multistore bargainingunit and when the Union did not represent an uncoercedmajority of those employees, the Company violated Sec-tion 8(aX1), (2), and (3) of the Act.5. By telling applicants for employment and employeesof store 321 that the Company was under contract withthe Union, at a time when that store was not an accre-tion to a multistore bargaining unit and when the Uniondid not represent an uncoerced majority of those em-ployees, the Company violated Section 8(a)(1) and (2) ofthe Act.6. By threatening to discharge an employee if she didnot join the Union, at a time when there was no lawfulcontract or union-security clause in effect covering thatemployee, the Company violated Section 8(a)(1) and (2)of the Act.7. By accepting recognition as the exclusive bargainingrepresentative of the employees employed by the Com-pany at store 321 and by entering into and maintaining acollective-bargaining agreement containing a union-secu-rity clause covering said employees at a time when thatstore was not an accretion to a multistore bargaining unitand when it did not represent an uncoerced majority ofthose employees, the Union violated Section 8(b)(1)XA)and (2) of the Act.8. By telling an employee that store 321 was a unionstore, that she had to join the Union, and that if she didnot join the Union she would be terminated, at a timewhen there was no lawful contract or union-securityclause in effect, the Union violated Section 8(b)(1)(A) ofthe Act.9. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER28A. The Company, Sav-On Drugs, Inc., Anaheim, Cali-fornia, its officers, agents, successors, and assigns, shall:as In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.I. Cease and desist from:(a) Assisting or contributing support to Retail ClerksUnion, Local 324, affiliated with United Food and Com-mercial Workers International Union, AFL-CIO, by rec-ognizing or bargaining with that Union as the exclusivecollective-bargaining representative of its employees atstore 321, unless and until said Union is certified by theBoard as the collective-bargaining representative of saidemployees.(b) Maintaining or giving any force or effect to anymultistore or other collective-bargaining agreement be-tween it and said Union covering the employees at store321, or any extension, renewal, or modification thereof,unless and until said Union is certified by the Board asthe collective-bargaining representative of those employ-ees.(c) Telling applicants for employment or employees ofstore 321 that it is under contract with said Union, at atime when that store is not an accretion to a multistorebargaining unit and when said Union does not representan uncoerced majority of those employees.(d) Threatening to discharge any employee if that em-ployee does not join the Union, at a time when there isno lawful contract or union-security clause in effect cov-ering that employee.(e) In any like or related manner restrain or coerceyou in the exercise of the rights guaranteed you by Sec-tion 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Withdraw and withhold recognition from saidUnion as the collective-bargaining representative of itsemployees at store 321, unless and until said Union iscertified by the Board as the exclusive collective-bargain-ing representative of such employees.(b) Jointly and severally with said Union reimburse allformer and present employees employed at store 321,who joined the Union on or after November 13, 1980,for all initiation fees, dues, and other moneys which mayhave been exacted from them with interest thereon in themanner provided in "The Remedy" section of this Deci-sion.(c) Post at its store 321 copies of the attached noticemarked "Appendix A."29 Copies of said notice on formsprovided by the Regional Director for Region 21, afterbeing duly signed by its authorized representative, shallbe posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by it to ensure that said notices are not altered,defaced, or covered by any other material.(d) Deliver to the Regional Director for Region 21signed copies of said notice in sufficient number to beposted by the above-named Union in places where no-tices to members are customarily posted.sa In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."647 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order, whatsteps it has taken to comply herewith.B. The Union, Retail Clerks Union, Local 324, affili-ated with United Food and Commercial Workers Inter-national Union, AFL-CIO, its officers, representatives,and agents, shall:1. Cease and desist from:(a) Acting as the collective-bargaining representativeof the employees of Sav-On Drugs, Inc., at store 321,unless and until it is certified by the Board as the collec-tive-bargaining representative of the employees at thatstore.(b) Maintaining or giving any force or effect to anymultistore or any other collective-bargaining agreementbetween it and said Company covering the employees ofstore 321, or any extension, renewal, or modificationthereof, unless and until it is certified by the Board as thecollective-bargaining representative of those employees.(c) Telling any employee that store 321 is a unionstore, that the employee has to join the Union, or thatthe employee will be terminated if she does not join,where there is no lawful contract or union-securityclause in effect covering that employee.(d) In any like or related manner restrain or coerceyou in the exercise of the rights guaranteed you by Sec-tion 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Jointly and severally with said Company reimburseall former and present employees employed at store 321,who joined said Union on or after November 13, 1980,for all initiation fees, dues, and all other moneys whichmay have been exacted from them with interest thereonin the manner provided in "The Remedy" section of thisDecision.(b) Post at its business offices, meeting halls, andplaces where notices to members are customarily posted,copies of the attached notice marked "Appendix B."3°Copies of said notice on forms provided by the RegionalDirector for Region 21, after being duly signed by its au-thorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by it to ensurethat said notices are not altered, defaced, or covered byany other material.(c) Deliver to the Regional Director for Region 21signed copies of said notice in sufficient number to beposted by the above-named Company in places wherenotices to employees are customarily posted.(d) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order, whatsteps it has taken to comply herewith.IT IS ALSO ORDERED that those portions of the com-plaint as to which no violation has been found arehereby dismissed.SD See fn. 29, above.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT assist or contribute support toRetail Clerks Union, Local 324, affiliated withUnited Food and Commercial Workers Internation-al Union, AFL-CIO, by recognizing or bargainingwith that Union as the exclusive collective-bargain-ing representative of our employees at store 321,unless and until said Union is certified by the Boardas the collective-bargaining representative of saidemployees.WE WILL NOT maintain or give any force oreffect to any multistore or any other collective-bar-gaining agreement between us and said Union cov-ering the employees at store 321, or any extension,renewal, or modification thereof, unless and untilsaid Union is certified by the Board as the collec-tive-bargaining representative of those employees.WE WILL NOT tell any applicant for employmentor employee of store 321 that we are under contractwith said Union, at a time when that store is not anaccretion to a multistore bargaining unit and whensaid Union does not represent an uncoerced majori-ty of those employees.WE WILL NOT threaten to discharge any employ-ee if that employee does not join said Union, at atime when there is no lawful contract or union-se-curity clause in effect covering that employee.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of their rights guaranteed in Section 7 ofthe Act.WE WILL withdraw and withhold recognitionfrom said Union as the collective-bargaining repre-sentative of our employees at store 321, unless anduntil said Union is certified by the Board as the ex-clusive representative of such employees.WE WILL jointly and severally with said Unionreimburse all former and present employees em-ployed at store 321, who joined the Union on orafter November 13, 1980, for all initiation fees, dues,and other moneys which may have been exactedfrom them with interest.SAV-ON DRUGS, INC.APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT act as the collective-bargainingrepresentative of the employees of Sav-On Drugs,Inc., at store 321, unless and until we are certified648 SAV-ON DRUGS, INC.by the Board as the collective-bargaining represent-ative of the employees at that store.WE WILL NOT maintain or give any force oreffect to any multistore or any other collective-bar-gaining agreement between us and said Union cov-ering the employees at store 321, or any extension,renewal, or modification thereof, unless and untilsaid Union is certified by the Board as the collec-tive-bargaining representative of those employees.WE WILL NOT tell any employee that store 321 isa union store, that the employee has to join theUnion, or that the employee will be terminated ifshe does not join, where there is no lawful contractor union-security clause in effect covering that em-ployee.WE WILL NOT in any like or related manner re-strain or coerce employees in the exercise of theirrights guaranteed in Section 7 of the Act.WE WILL jointly and severally with said Compa-ny reimburse all former and present employees em-ployed at store 321, who joined our Union on orafter November 13, 1980, for all initiation fees, dues,and other moneys which may have been exactedfrom them with interest thereon.RETAIL CLERKS UNION, LOCAL 324, AF-FILIATED WITH UNITED FOOD AND COM-MERCIAL WORKERS INTERNATIONALUNION, AFL-CIO649